NO.
12-07-00341-CV
 
IN THE COURT OF
APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
§          
IN RE: MICHAEL ANTHONY MOORE,
§                      ORIGINAL
PROCEEDING
RELATOR
§          
                                                                                                                                                           

 
MEMORANDUM OPINION
            In
this original mandamus proceeding, Michael Anthony Moore complains that Janice
Staples, District Clerk of Anderson County, Texas, has not notified him that
she has received and filed his petition and certain motions.  Because he has not received this notice, he
assumes that Staples has received the documents, but refused to file them.  Accordingly, he seeks a writ of mandamus
requiring her to file the documents.
            A
court of appeals has the authority to issue writs of mandamus against a judge
of a district or county in the court of appeals district and all writs
necessary to enforce its jurisdiction.  Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).  In order for a district clerk to
fall within our jurisdictional reach, it must be established that the issuance
of the writ of mandamus is necessary to enforce our jurisdiction.  See id.; In re Coronado,
980 S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding).  Johnson has not demonstrated that the
exercise of our mandamus authority against Staples is appropriate to enforce
our jurisdiction.  Consequently, we have
no authority to issue a writ of mandamus. 
Accordingly, the petition for writ of mandamus is dismissed for
want of jurisdiction.
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
Opinion
delivered September 19, 2007.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)